DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration submitted on 09/17/2019 is noted by the Examiner.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image1.png
    302
    634
    media_image1.png
    Greyscale
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (the two supports as claimed in claim 11 and laser sensor, as claimed in claim 11, 3D spacer as claimed in claim16 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The drawings are further objected to under 37 CFR 1.83(a) because they fail to show as (a fixture as described in claims 3 and 11) described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because: The abstract is over 150 words in length. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System For Determining Average Values For Bending Stiffness And Shear Rigidity Of A Shear Band Coupon.

The disclosure is objected to because of the following informalities: 
The “laser sensor” does not have a corresponding reference number in the specification and is not described in regards to the embodiment descriptions.
Appropriate correction is required.

Claim Objections
Claims 2-10 and 12-20 are objected to because of the following informalities:  
Claim 2. The system as set forth in claim 1 , wherein the shear band coupon has layers of lightweight composite materials.
Appropriate correction is required for claims 3-10 and 12-10

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cron et al.  [herein after Cron] (US 8,960, 248) in view of Mercado (US 9,261,354).
Regarding claims 1 and 11, Cron discloses a fixture for determining average values for bending stiffness and shear rigidity of a shear band coupon, the fixture comprising: two support bars (150) for securing the shear band coupon (110), the support bars (150) being adjustable to vary a distance from one support bar to the other support bar (Fig. 1); a device for applying a vertical load (L) to a mid-point location on the shear band coupon equidistant from each support bar (Col. 4, lines 36-39).
Cron fails to disclose a laser sensor for measuring the vertical deflection of the mid-point location wherein multiple, different loads are applied by the device to a midpoint of a first span length of the shear band coupon and a different second span length of the shear band coupon, deflections of the midpoint being used to determine an average overall bending stiffness of the shear band coupon and an average overall shear rigidity of the shear band coupon.
Mercado discloses a laser sensor (64) for measuring the vertical deflection (16) of the mid-point location wherein multiple (Fig. 1), different loads are applied by the device to a midpoint of a first span length of the shear band coupon and a different second span length of the shear band coupon (Col. 9, lines 29-30), deflections (16) of the midpoint being used to determine an average overall bending stiffness of the shear band coupon and an average overall shear rigidity of the shear band coupon (Fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a fixture for determining average values for bending stiffness and shear rigidity, to modify Cron, to include a laser sensor, as taught by Mercado, for the benefit of providing a system and process for measuring deflection which dynamically measures load, to provide a more accurate measurement of deflection.
Regarding claims 2 and 12, Cron further discloses the shear band coupon (110) has layers of lightweight composite materials (Col. 11, lines 60-63). 
Regarding claims 4 and 13, Cron further discloses the shear band coupon (110).
Cron fails to disclose the laser sensor measures the deflections of the first and second span lengths under each of the multiple loads.
Mercado discloses the laser sensor (64) measures the deflections of the first and second span lengths under each of the multiple loads (L).
Therefore, it would have been obvious to one having ordinary skill in the art at the time Applicants invention was filed in the field of a fixture for determining average values for bending stiffness and shear rigidity, to modify Cron, to include a laser sensor, as taught by Mercado, for the benefit of providing a system and process for measuring deflection which dynamically measures load, to provide a more accurate measurement of deflection.
Regarding claims 5 and 14, Cron further discloses the shear band coupon (110) has wire band facing sheets (150) and a rubber compound core (105).
Regarding claims 6 and 15, Cron further discloses the shear band coupon (110) ha entirely metal facing sheets (150) and a rubber compound core (105).
Regarding claims 7 and 16, Cron further discloses the shear band coupon (110) has wire band facing sheets (150) and a 3D spacer fabric core (180) with a rubber layer (105) at sides of the shear band coupon (Fig. 3).
Regarding claims 8 and 17, Cron further discloses the shear band coupon (110) has wire band facing sheets (150) and a 3D spacer fabric core (180) without a rubber layer (105) at sides of the shear band coupon (Fig. 3).
Regarding claims 9 and 18, Cron further discloses the shear band coupon has a 610 mm length, a 102 mm width, and a 12 mm thickness (Col. 6, lines 1-7).
Regarding claims 10 and 19, Cron further discloses the shear band coupon (110) has a 670 mm length, a 38 mm width, and a 5 mm thickness (Col. 6, lines 1-7).
Regarding claim 20, Cron further discloses the first and second span lengths are determined by a first and a second distance between the support bars (Col. 4, lines 36-39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/
Primary Examiner, Art Unit 2855